Name: 80/429/EEC: Commission Decision of 31 March 1980 on the reimbursement by the Guidance Section of the EAGGF to the Federal Republic of Germany of expenditure incurred during 1978 on aids relating to the provision of socio- economic guidance for and the acquisition of occupational skills by persons engaged in agriculture (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-04-19

 Avis juridique important|31980D042980/429/EEC: Commission Decision of 31 March 1980 on the reimbursement by the Guidance Section of the EAGGF to the Federal Republic of Germany of expenditure incurred during 1978 on aids relating to the provision of socio- economic guidance for and the acquisition of occupational skills by persons engaged in agriculture (Only the German text is authentic) Official Journal L 102 , 19/04/1980 P. 0027****( 1 ) OJ NO L 96 , 23 . 4 . 1972 , P . 15 . ( 2 ) OJ NO L 326 , 27 . 11 . 1973 , P . 17 . ( 3 ) OJ NO L 320 , 29 . 11 . 1974 , P . 1 . COMMISSION DECISION OF 31 MARCH 1980 ON THE REIMBURSEMENT BY THE GUIDANCE SECTION OF THE EAGGF TO THE FEDERAL REPUBLIC OF GERMANY OF EXPENDITURE INCURRED DURING 1978 ON AIDS RELATING TO THE PROVISION OF SOCIO-ECONOMIC GUIDANCE FOR AND THE ACQUISITION OF OCCUPATIONAL SKILLS BY PERSONS ENGAGED IN AGRICULTURE ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 80/429/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/161/EEC OF 17 APRIL 1972 CONCERNING THE PROVISION OF SOCIO-ECONOMIC GUIDANCE FOR AND THE ACQUISITION OF OCCUPATIONAL SKILLS BY PERSONS ENGAGED IN AGRICULTURE ( 1 ), AS LAST AMENDED BY DIRECTIVE 73/358/EEC ( 2 ), AND IN PARTICULAR ARTICLE 14 ( 2 ) THEREOF , WHEREAS THE MEASURES TAKEN BY THE FEDERAL REPUBLIC OF GERMANY TO IMPLEMENT DIRECTIVE 72/161/EEC WERE THE SUBJECT OF A FAVOURABLE COMMISSION DECISION PURSUANT TO ARTICLE 11 OF THE SAID DIRECTIVE ; WHEREAS THE FEDERAL REPUBLIC OF GERMANY HAS MADE AN APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRED ON AIDS GRANTED DURING 1978 FOR THE PROVISION OF SOCIO-ECONOMIC GUIDANCE FOR AND THE ACQUISITION OF OCCUPATIONAL SKILLS BY PERSONS ENGAGED IN AGRICULTURE ; WHEREAS THE APPLICATION IS COMPLETE AND HAS BEEN SUBMITTED IN DUE FORM AND IN ACCORDANCE WITH THE REQUIREMENTS OF COMMISSION DECISION 74/581/EEC OF 16 OCTOBER 1974 CONCERNING APPLICATIONS FOR REIMBURSEMENT IN RESPECT OF AID GRANTED BY THE MEMBER STATES PURSUANT TO DIRECTIVES 72/159/EEC , 72/160/EEC AND 72/161/EEC ( 3 ), AND ALSO WITH THE PAYMENTS ON ACCOUNT WHICH CAN BE AGREED ; WHEREAS AN EXAMINATION OF THE INFORMATION PROVIDED SHOWS THAT ELIGIBLE EXPENDITURE OF DM 2 430 657.44 BROKEN DOWN AS FOLLOWS : UNDER TITLE I:DM 369 037.04 UNDER TITLE II:DM 2 061 620.40 HAS BEEN INCURRED UNDER THE CONDITIONS LAID DOWN IN DIRECTIVE 72/161/EEC ; WHEREAS THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND SHOULD THEREFORE REIMBURSE 25 % THEREOF , I.E . DM 607 664.36 ; WHEREAS A PAYMENT ON ACCOUNT OF DM 455 748.27 HAS BEEN GRANTED IN APPLICATION OF ARTICLE 14 ( 3 ) OF DIRECTIVE 72/161/EEC AND OF ARTICLE 4 ( 1 ) OF DECISION 74/581/EEC ; WHEREAS A BALANCE OF DM 151 916.09 SHOULD THEREFORE BE GRANTED TO THE MEMBER STATE ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR AS TO THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FINAL CONTRIBUTION BY THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND TOWARDS THE EXPENDITURE INCURRED BY THE FEDERAL REPUBLIC OF GERMANY DURING 1978 IN RESPECT OF AIDS RELATING TO THE PROVISION OF SOCIO-ECONOMIC GUIDANCE FOR AND THE ACQUISITION OF OCCUPATIONAL SKILLS BY PERSONS ENGAGED IN AGRICULTURE SHALL BE DM 607 664.36 . THE BALANCE OF THE CONTRIBUTION I.E . DM 151 916.09 SHALL BE PAID TO THE FEDERAL REPUBLIC OF GERMANY . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 31 MARCH 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT